Citation Nr: 1754500	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
A Notice of Disagreement was received in March 2013.  In November 2013, a Statement of the Case was issued, and, in January 2014, the Veteran filed his substantive appeal (via a VA Form 9).
In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he was stationed with United States Army Support, Thailand at Camp Friendship, which shared a common border with the Royal Thai Air Force (RTAF) base in Korat. The Veteran's service treatment records place him at the Camp Friendship in Thailand.  The Veteran's for DD-214 shows that his Military Occupational Specialty (MOS) was an indirect fire crewman.  The Veteran's Military personnel records also show that his principal duty was a Lieutenant Vehicle driver at HHC 501st Field Depot USARPAC-Thailand.  

The Veteran stated in a hearing before the undersigned that his office with the HHC 501st Field Depot USARPAC-Thailand was located approximately 25 yards or less from the perimeter of the camp, and his barracks was located approximately 150 yards from the opposite perimeter.  Additionally, the Veteran stated that he periodically drove the petroleum officer to the Korat Air Force Base, and that he went on various temporary duty assignments (TDY) to inspect tank farms in areas including U-Tapao Royal Thai Air Force Base.  In order to bolster the Veteran's claim of herbicide exposure, the Veteran's representative cited a 1971 Army manual which specified that herbicide buffer zones were 500 meters.  However, the manual is not of record.  A November 2012 Notice of Disagreement states that the Veteran's office was approximately 150 yards from the perimeter of the camp and the barracks were 75 yards from the opposite perimeter. 

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. As specifically relevant to this appeal, if a Veteran served during the Vietnam Era at the Korat Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See M21-1, Part IV, Subpart ii, 1.H.5.b.

The Board finds that a remand is necessary in order to provide further evidence to determine the Veteran's presence and proximity to the perimeters of the Royal Thai Air Force Bases in Korat and U-Tapao and to offer the Veteran's representative another opportunity to submit the evidence cited at the hearing pertaining to regulatory buffer zones during the Vietnam Era.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and offer them an opportunity to submit the regulatory manual cited at the hearing by the Veteran's representative.

2.  Then, per current M21-1MR provisions, take all necessary steps, including contacting the Department of the Army, the JSRRC, and any other appropriate source, to obtain, to the extent feasible a verification of work in the office building of the  Petroleum Officer/Company Commander and that building's proximity to base perimeter of the Korat RTAFB in Thailand, the location of the Veteran's barracks at Camp Friendship, Thailand and the building's proximity to base perimeter of the Korat RTAFB in Thailand, verification of temporary duty assignments to U-Tapao RTAFB and the proximity of the tank farms to the perimeter of U-Tapao RTAF, and inspection logs and schedules of the Petroleum officer from March 1966 to March 1968 pertaining to fuel tank farms. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




